09-2456-ag
         Zheng v. Holder
                                                                                       BIA
                                                                                  Morace, IJ
                                                                               A099 936 366
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.



 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22 nd day of March, two thousand ten.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                PETER W. HALL,
 9                GERARD E. LYNCH,
10                       Circuit Judges.
11       ______________________________________
12
13       HOU QUAN ZHENG,
14                Petitioner,
15
16                         v.                                   09-2456-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Weishan Wang, Capital Law Group,
24                                     LLP, New York, New York.
25
26       F O R RESPONDENT:             Tony West, Assistant Attorney
27                                     General; Blair T. O’Connor,
28                                     Assistant Director; John B. Holt,
1                           Trial Attorney, Office of
2                           Immigration Litigation, United
3                           States Department of Justice,
4                           Washington, D.C.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    decision of the Board of Immigration Appeals (“BIA”), it is

8    hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

9    review is DENIED.

10       Hou Quan Zheng, a citizen of the People’s Republic of

11   China, seeks review of a May 14, 2009 order of the BIA

12   affirming the November 19, 2007 decision of Immigration

13   Judge (“IJ”) Philip L. Morace denying his application for

14   asylum, withholding of removal, and relief under the

15   Convention Against Torture (“CAT”). In re Hou Quan Zheng,

16   No. A099 936 366 (BIA May 14, 2009), aff’g No. A099 936 366

17   (Immig. Ct. N.Y. City Nov. 19, 2007).   We assume the

18   parties’ familiarity with the underlying facts and

19   procedural history of the case.

20       Under the circumstances of this case, this Court

21   reviews the decision of the IJ as supplemented by the BIA.

22   See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).

23   We review findings of fact for substantial evidence,

24   treating them as conclusive unless any reasonable

25   adjudicator would be compelled to conclude to the contrary,

                                  2
1    and review questions of law de novo.    See 8 U.S.C. §

2    1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

3    Cir. 2009).

4        Because any alleged persecution must be “personally

5    experienced” to form the basis of an asylum claim, Shi Liang

6    Lin v. U.S. Dep’t of Justice, 494 F.3d 296, 306 (2d Cir.

7    2007), the agency properly concluded that Zheng failed to

8    demonstrate his eligibility for asylum to the extent his

9    claim was based on his wife’s forced abortion and subsequent

10   IUD insertion.    Furthermore, the agency properly determined

11   that Zheng failed to demonstrate that he suffered past

12   persecution or that he had a well-founded fear of future

13   persecution, even assuming he engaged in “other resistance”.

14   See id. at 313.    We are not persuaded by Zheng’s claim that

15   he suffered past persecution when officials threatened him

16   with detention.    See Beskovic v. Gonzales, 467 F.3d 223, 226

17   n.3 (2d Cir. 2006); Guan Shan Liao v. U.S. Dep’t of Justice,

18   293 F.3d 61, 70 (2d Cir. 2002).    Moreover, we cannot find

19   that the agency clearly erred in finding that Zheng did not

20   suffer economic persecution because the two fines he paid

21   did not place him at a “substantial economic disadvantage”

22   and neither he nor his wife suffered any harm as a result of


                                    3
1    their failure to pay the third fine.       See Guan Shan Liao,

2    293 F.3d at 67 (applicant must show at least a “deliberate

3    imposition of a substantial economic disadvantage”).

4        Additionally, Zheng’s argument that he has a well-

5    founded fear of arrest and forcible sterilization lacks

6    substantial support in the record.       See Jian Xing Huang v.

7    INS, 421 F.3d 125, 129 (2d Cir. 2005) (per curiam).

8    Accordingly, because Zheng established neither past

9    persecution nor a well-founded fear of future persecution,

10   there was no error in the agency’s denial of his application

11   for asylum.   See 8 U.S.C. § 1101(a)(42).      Because Zheng was

12   unable to meet his burden of proof for asylum, his

13   withholding of removal claim necessarily fails.       See Paul v.

14   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).       As before the

15   BIA, Zheng fails to challenge the denial of his CAT claim,

16   abandoning any such argument.       See Gui Yin Liu v. INS, 508

17   F.3d 716, 723 n.6 (2d Cir. 2007) (per curiam).

18       For the foregoing reasons, the petition for review is

19   DENIED.   As we have completed our review, any stay of

20   removal that the Court previously granted in this petition

21   is VACATED, and any pending motion for a stay of removal in

22   this petition is DISMISSED as moot.       Any pending request for


                                     4
1   oral argument in this petition is DENIED in accordance with

2   Federal Rule of Appellate Procedure 34(a)(2), and Second

3   Circuit Local Rule 34(b).
4
5                               FOR THE COURT:
6                               Catherine O’Hagan Wolfe, Clerk
7
8
9




                                 5